DETAILED ACTION
	This Office Action is in response to the amendment filed on December 15, 2020. Claims 1 - 24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denis Maloney, Reg. No. 29,670 on February 24, 2021.

Claim 1: A system for determining fluid flow and propagation of sound waves through a three dimensional porous material, the system comprising:
a processor and a memory being configured to perform operations comprising:
receiving by the system, a model of the three dimensional porous material; 
modeling the three dimensional porous material as a two-dimensional interface sheet defined as having a width and a length that define an arbitrary shape, modeled two-dimensional interface sheet in a simulation space, and experience pressure and acoustic losses; and
simulating in the simulation space, fluid flow and propagation of sound waves, with the fluid flow being simulated so as to simulate movement of elements of the fluid flow within the simulation space and across the modeled two-dimensional interface, where simulation of the movement of the elements across the modeled two-dimensional interface, occurs according to the modeled two-dimensional interface.

Claim 3: The system of claim 1, wherein the operations further comprise: 
generating a measure representing a fraction of the fluid flow from one side of the modeled two-dimensional interface across to the other side of the modeled two-dimensional interface, which measure is determined based on geometrical and simulation characteristics of the porous material.

Claim 4: The system of claim 1, wherein simulating the propagation of sound waves comprises calculating a change in pressure from a first side of the modeled two-dimensional interface to a second side of the modeled two-dimensional interface.

Claim 6: The system of clam 1, wherein simulating the fluid flow and propagation of sound waves comprises simulating the first side of the modeled two-dimensional interface independently of the second side of the modeled two-dimensional interface.

Claim 7: The system of claim 3, wherein the modeled two-dimensional interface model represents a mesh sheet, and the modeled two-dimensional model reduces modeling of the mesh sheet to a barrier that enables fluid across a boundary based on the measure that is defined as Φ that represents collapsing a geometric parameter ϕ into a fraction of the fluid that can flow from one side of the interface to the other side of the interface at a given time.

Claim 8: The system of claim 1, wherein the three dimensional porous material is a mesh sheet, with the modeled two-dimensional interface including a set of double-sided surface elements that form a double-layered surface having an inner surface that interacts with and contacts an outer surface of the mesh sheet.

Claim 9: A computer-implemented method for determining fluid flow and acoustics through a three dimensional porous material, the method comprising:
-dimensional interface sheet defined as having a width and a length that define an arbitrary shape, modeled two-dimensional interface in a simulation space, and experience pressure and acoustic losses; and  
simulating in the simulation space, fluid flow and propagation of sound waves, with the fluid flow being simulated so as to simulate movement of elements of the fluid flow within the simulation space and across the modeled two-dimensional interface, where simulation of the movement of the elements across the modeled two-dimensional interface, occurs according to the modeled two-dimensional interface.

Claim 10: The computer-implemented method of claim 9, wherein the operations further comprise identifying changes to the fluid flow and propagation of sound waves within the simulation space attributable to the modeled two-dimensional interface.

Claim 11: The computer-implemented method of claim 9, further comprises: 
generating a measure representing a fraction of the fluid flow from one side of the modeled two-dimensional interface across to the other side of the modeled two-dimensional interface, which measure is determined based on geometrical and simulation characteristics of the porous material.

Claim 12: The computer-implemented method of claim 9, wherein simulating the propagation of sound waves comprises calculating a change in pressure from a first side of the interface to a second side of the modeled two-dimensional interface.

Claim 14: The computer-implemented method of claim 9, wherein simulating the fluid flow and propagation of sound waves comprises simulating the first side of the modeled two-dimensional interface independently of the second side of the modeled two-dimensional interface.

modeled two-dimensional interface model represents a mesh sheet, and the modeled two- dimensional model reduces modeling of the mesh sheet to a barrier that enables fluid across a boundary based on the measure that is defined as Φ that represents collapsing a geometric parameter ϕ into a fraction of the fluid that can flow from one side of the interface to the other side of the interface at a given time.

Claim 16: The computer-implemented method of claim 9, wherein the three dimensional porous material is a mesh sheet, with the modeled two-dimensional interface including a set of double-sided surface elements that form a double-layered surface having an inner surface that interacts with and contacts an outer surface of the mesh sheet.

Claim 17: A non-transitory computer storage medium encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising:
receiving by the system, a model of the three dimensional porous material modeled as a two-dimensional interface sheet defined as having a width and a length that define an arbitrary shape, modeled two-dimensional interface in a simulation space, and experience pressure and acoustic losses; and  
simulating in the simulation space, fluid flow and propagation of sound waves, with the fluid flow being simulated so as to simulate movement of elements of the fluid flow within the simulation space and across the modeled two-dimensional interface, where simulation of the movement of the elements across the modeled two-dimensional interface, occurs according to the modeled two-dimensional interface

Claim 18: The non-transitory computer storage medium of claim 17, wherein the operations further comprise identifying changes to the fluid flow and propagation of sound waves within the simulation space attributable to the modeled two-dimensional interface.


generating a measure representing a fraction of the fluid flow from one side of the modeled two-dimensional interface across to the other side of the modeled two-dimensional interface, which measure is determined based on geometrical and simulation characteristics of the porous material.

Claim 20: The non-transitory computer storage medium of claim 17, wherein simulating the propagation of sound waves comprises calculating a change in pressure from a first side of the modeled two-dimensional interface to a second side of the modeled two-dimensional interface.

Claim 22: The non-transitory computer storage medium of claim 17, wherein simulating the fluid flow and propagation of sound waves comprises simulating the first side of the modeled two-dimensional interface independently of the second side of the modeled two-dimensional interface.

Claim 23: The non-transitory computer storage medium of claim 17, wherein the modeled two-dimensional interface model represents a mesh sheet, and the modeled two- dimensional model reduces modeling of the mesh sheet to a barrier that enables fluid across a boundary based on the measure that is defined as Φ that represents collapsing a geometric parameter ϕ into a fraction of the fluid that can flow from one side of the interface to the other side of the interface at a given time.

Claim 24: The non-transitory computer storage medium of claim 17, wherein the porous material is a mesh sheet.

Response to Amendment
The amendment filed on December 15, 2020 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the 112 rejections, and the amendments to the claims to overcome the 102 and 103 rejections, all objections and rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 10, lines 12 - 23 through page 12, lines 1 - 5, filed December 15, 2020, with respect to claims 1, 3, 9, 11, 14, 17, 19 and 22, and claims 1 - 24 in total, have been fully considered and are persuasive. The rejections of 1 - 24 have been withdrawn. 

Allowable Subject Matter
Claims 1 - 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 9, 17: The prior art of Sun et al (U.S. PG Pub 2013/0116997 A1) discloses a porous medium with an interface for flow and acoustic interaction, with a length and width and movement between volumes in simulation space regions, Bakulin et al. (U.S. PG Pub 2011/0030467 A1) adds fluid with velocity changes in an acoustic signal, Fabmann et al. (“Prediction of Porous Training Edge Noise Reduction via Acoustic Perturbation Equations and Volume Averaging”) provides the teaching of acoustic pressure in a material in simulations, with a reduction in sound pressure, and Park et al. (“Optimization of Low Frequency Sound Absorption by Cell Size Control and Multiscale Poroacoustics Modeling”) discloses acoustic damping behavior when simulating a model.
In addition, Zielinski (“Microstructure Representations for Sound Absorbing Fibrous Media: 3D and 2D Multiscale Modeling and Experiments”) discloses sound absorption with regards to a two-dimensional cell of fibrous material, and Ebisawa (U.S. PG Pub 2018/0168457 A1) provides a mesh sheet or rubber sheet used as sheet material ad average pressure of an acoustic wave as well as a prior art that that negates its use as a reference.
While the references discloses features, including examples discussed above, the prior art does not disclose the form of a sheet as a two-dimensional interface modeling the three-dimensional porous material with acoustic and pressure losses and fluid flow and sound waves, and therefore, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A system, for claim 9: A computer-
“modeling the three dimensional porous material as a two-dimensional interface sheet defined as having a width and a length that define an arbitrary shape, in which fluid flows and sound waves travel through the modeled two-dimensional interface sheet in a simulation space, and experience pressure and acoustic losses”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
February 24, 2021